Name: Commission Regulation (EEC) No 485/84 of 24 February 1984 re-establishing the levying of customs duties on certain women' s, girls' and infants' suits and costumes of knitted or crocheted fabrics, products of category 74 (code 0740) originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3570/83 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 54/20 Official Journal of the European Communities 25. 2. 84 COMMISSION REGULATION (EEC) No 485/84 of 24 February 1984 re-establishing the levying of customs duties on certain women's, girls' and infants' suits and costumes of knitted or crocheted fabrics, products of category 74 (code 0740) originating in Thailand, to which the preferential tariff arrange ­ ments set out in Council Regulation (EEC) No 3570/83 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, in respect of certain women s, girls and infants' suits and costumes of knitted or crocheted fabrics, products of category 74 (code 0740), the rele ­ vant ceiling amounts to 5 500 pieces ; whereas on 21 February 1984, imports of the products in question into the Community originating in Thailand, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Thailand, Having regard to Council Regulation (EEC) No 3570/83 of 16 December 1983 applying generalized tariff preferences for 1984 in respect of textile products' originating in developing countries ('), and in parti ­ cular Article 4 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of its Annex A or B, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant indivi ­ dual ceilings have been reached at Community level ; Article 1 As from 28 February 1984 the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3570/83, shall be re-established in respect of the following products, imported into the Community and originating in Thailand : Code Category CCT heading No NIMEXE code (1984) Description ( 1 ) (2) (3) (4) 0740 74 ex 60.05 A II 60.05-71 , 72, 73 , 74 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Women's, girls' and infants' (other than babies') suits and costumes (including coordi ­ nate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabrics, not elastic or rubberized, of wool, of cotton or of man ­ made textile fibres, excluding ski suits (') OJ No L 362, 24 . 12. 1983, p. 92. 25 . 2 . 84 Official Journal of the European Communities No L 54/21 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 February 1984. For the Commission Karl-Heinz NARJES Member of the Commission